Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
3. The information disclosure statements (IDS) filed 12/26/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carbune et al. (Pub. No. US20190095786– hereinafter, Carbune).
Regarding to claim 1, Carbune teaches a system, comprising: an artificial intelligence (AI)-enabled device that comprises a plurality of embedded Al services on the Al-enabled device (Carbune, [Par.0004], “Machine learning methods may be implemented so that a system with neural networks may be trained to predict when a user device may experience network disconnections. The system may also predict the type of content one or more applications on the user device may seek to download during periods with little or no network connection. The system may then generate recommendations for the user device based on the predictions.” And [Par.0095], “Computing device 450 represents various forms of user devices, such as personal digital assistants, cellular telephones, smartphones, smart televisions, watches, and other similar computing devices.” Examiner’ note, the user devices (smart phone, smart televisions…) are considered as the artificial intelligence (AI)- enabled device, the user devices are generated by machine learning method of the neural network system. Carbune further teaches plurality of embedded AI services [Par.0041, lines 1-6], “The neural networks 223 may also receive data, directly from apps on the user device 220 such as a calendar app, travel apps, banking apps, indicative of operations executed by the apps, user preferences and selections made through the apps, a frequency of use of apps, and frequency of functions executed by the used apps.” And [Par.0081], “The system may also predict the likely content to be obtained during the likely disconnected time periods. The likely content to be obtained may vary according to the app for which the content is being obtained for. In some ;
and a server that comprises neural circuitry, wherein the neural circuitry is configured to: receive first usage information associated with the Al-enabled device and (Carbune, [Par.0039], “Neural networks 223 may collect data from various signals, use the collected data to train the neural networks 223, and generate 
second usage information associated with the plurality of embedded Al services on the Al-enabled device (Carbune, [Par.0041], “The neural networks 223 may also receive data directly from apps on the user device 220 such as a calendar app, travel apps, banking apps, indicative of operations executed by the apps, user preferences and selections made through the apps, a frequency of use of apps, and frequency of functions executed by the used apps. The user activity log may also collect data indicative of a movement of the user or user device 220, locations that the user device 220 or user may have been present in, user travel plans, shopping transactions, ;
generate an Al model based on the received first usage information and the received second usage information (Carbune, [Par.0043, lines 1-6], “In some implementations, the neural networks 223 may receive data or rules for configuring a training model for the neural networks 223. For example, the neural networks 223 may receive configuration data to execute machine-learning operations according to any suitable neural network model” Examiner’s note, the neural network train the model ,
wherein the Al model is a trained machine learning (ML) model on the server (Carbune, [Par.0073], “The user activity log data and user settings and preferences data may be used as training data to train one or more neural networks (314). As described above, the neural networks may collect data from various signals, use the collected data for training, and generate predictions. The neural networks may execute one or more computations required for training machine learning models. In general, any suitable neural network model may be used” and [Par.0067], “Although the implementations described above include descriptions of operations performed by the user device 220, in some implementations, some or all of the one or more operations executed to generate recommendations and obtain content may be performed by a server”);
discover, from the plurality of embedded Al services, a first embedded Al service that requires a model response (Carbune, [Par.0037], “For example, a social network app may request the app manager 224 to provide location predictions and advanced content retrieval based on the predicted location, e.g., if a user is predicted to be at a particular location with poor network connectivity, the social network app may request providing menus for restaurants in the particular location in advance.” Examiner’s note, the social app may request a system to provide the menu for restaurants at predicted location with a poor network connectivity in advance.  The requesting for providing menu for restaurant is considered as the AI service, the location predicted considered as the model response associated with first AI services. ); 
output the model response using the generated Al model (Carbune, [Par.0039], “Neural networks 223 may collect data from various signals, use the collected data to train the neural networks 223, and generate predictions.” Examiner’s note, the machine learning model to generate the prediction.), 
wherein the model response comprises first functionality information and second functionality information associated with the Al-enabled device, wherein the first functionality information comprises a new hardware- based functionality of a set of hardware-based functionalities of the Al- enabled device,  and wherein the second functionality information comprises a new application-based functionality of a set of application-based functionalities of the Al-enabled device (Carbune, [Par.0024], “For example, in FIG. lA, the recommendation engine may determine that user 110 will be boarding a flight in 30 minutes and will thereafter likely not have connection to the Internet. The recommendation engine may then generate recommendations for one or more apps, such as the e-book app, that have registered with the app manager. In the exemplary implementation illustrated in FIG. lA, the user device 120 may display a query message "WOULD YOU LIKE TO DOWNLOAD A NEW BOOK UNDER $15, 30 MINS BEFORE YOUR DEPARTURE?" The methods of generating recommendations are described in detail below with reference to FIGS. 2 and 3.” And [Par.0025], “In response to the query message, the user 110 may provide an input to answer the query message. For example, as shown in FIG. lB, the user 110 may respond with an affirmative response to indicate that the user device 120 should be downloading an electronic book 30 minutes before departure. The user device 120 may then download the electronic book from any suitable source such as a server, database, ;
and reconfigure the discovered first embedded Al service based on the model response (Carbune, [Par.0024], “For example, in FIG. lA, the recommendation engine may determine that user 110 will be boarding a flight in 30 minutes and will thereafter likely not have connection to the Internet. The recommendation engine may then generate recommendations for one or more apps, such as the e-book app, that have registered with the app manager. In the exemplary implementation illustrated in .
Regarding claim 18 is being rejected for the same reason as the claim 1.
Regarding claim 2, Carbune teaches the system according to claim 1, wherein the first usage information comprises device activity logs (Carbune, [Par.0024], “For example, in FIG. lA, the recommendation engine may determine that user 110 will be boarding a flight in 30 minutes and will thereafter likely not have connection to the Internet. The recommendation engine may then generate recommendations for one or more apps, such as the e-book app, that have registered with the app manager. In the exemplary implementation illustrated in FIG. lA, the user device 120 may display a query message "WOULD YOU LIKE TO DOWNLOAD A NEW BOOK UNDER $15, 30 MINS BEFORE YOUR DEPARTURE?”” The user device is detected at specific location is considered as the device activity logs.),
physical port usage information (Carbune, [Par.0029], “The input unit may include various devices that are configured to receive one or more inputs. For example, the input unit may include a mouse, a touch pad, the one or more sensors, or a ,
and network activity information (Carbune, [Par.0025], “In response to the query message, the user 110 may provide an input to answer the query message. For example, as shown in FIG. lB, the user 110 may respond with an affirmative response to indicate that the user device 120 should be downloading an electronic book 30 minutes before departure. The user device 120 may then download the electronic book from any suitable source such as a server, database, or network storage device 150 and using any suitable wireless network 140, such as a Cloud system, as shown in FIG. lC. If the user device 120 is configured to download content only when the network connectivity is at or above a particular threshold, such as a maximum network connectivity, the user device 120 may delay the download until network connectivity 130C of the user device 120 satisfies the particular threshold.”).
Regarding claim 19 is being rejected for the same reason as the claim 2.
Regarding claim 3, Carbune teaches the system according to claim 1, wherein the second usage information comprises operating system (OS) activity logs (Carbune, [Par.0039, lines 8-11], “The neural networks 223 may also receive training data from an external server or data indicative of phone usage patterns such as phone call data and chat data for a phone service provider.” Examiner’s note, the phone usage pattern is considered as the OS activity logs.),
application activity logs, user activity logs, and application usage pattern information (Carbune, [Par.0041], “The neural networks 223 may also receive data .
Regarding claim 20 is being rejected for the same reason as the claim 3.
Regarding claim 6, Carbune teaches The system according to claim 1, wherein the neural circuitry is further configured to train an untrained Al model based on the first usage information and the second usage information associated with the AI-enabled device (Carbune, [Par.0043, lines 1-6], “In some implementations, the neural networks 223 may receive data or rules for configuring a training model for the neural networks 223. For example, the neural networks 223 may receive configuration data to execute machine-learning operations according to any suitable neural network model” Examiner’s note, the neural network train the AI therefore, generating an initial prediction based on the first AI model (untrained AI Model) based on the received data corresponding to the user device activity, user activity log and the frequency of the used of the apps, it can be seen at [Par0039-0041]. However, the claim recites the limitation “the neural circuitry is further configured to train an untrained Al model based on the first usage information and the second usage information associated with the AI-enabled device” this is intended use limitation, because the neural circuitry is not request to train an untrained AI model), 
wherein the training of the untrained Al model corresponds to the generation of the Al model (Carbune, [Par.0073], “As described above, the neural networks may collect data from various signals, use the collected data for training, and generate predictions. The neural networks may execute one or more computations required for training machine learning models. In general, any suitable neural network model may be used, including but not limited to, a Recurrent Neural Network (RNN), Gated Recurrent Unit (GRU), Long Short-Term Memory (LSTM), or a large Feed Forward Neural Network.”).
Regarding claim 7, Carbune teaches the system according to claim 1, wherein the neural circuitry is further configured to update the Al model based on a real time or a near-real time change in the first usage information and the second usage information of the Al-enabled device (Carbune, [Par.0059], “In some implementations, the neural networks 223 may query the user if the recommendation engine 222 determines that a particular prediction has a low confidence level. For example, if a prediction that the user will have a low signal connectivity in 3 hours time is assigned a low confidence level, the neural networks 223 may output a question through user interface 226 asking the user, for example, "Do you anticipate having low wireless signal connectivity in 3 hours?" Based on user feedback to the query, the neural networks 223 may update its prediction and improve its confidence level in the updated prediction.” Examiner’s note, neural network may update its prediction output (AI model) based on the user’s preference at specific location or network connection status. However, the claim recites the limitation “the neural circuitry is further configured .
Regarding to claim 8, Carbune teaches the system according to claim 1, wherein the trained ML model is at least one of a trained deep learning model or a Bayesian model (Carbune, [Par.0073], “As described above, the neural networks may collect data from various signals, use the collected data for training, and generate predictions. The neural networks may execute one or more computations required for training machine learning models. In general, any suitable neural network model may be used, including but not limited to, a Recurrent Neural Network (RNN), Gated Recurrent Unit (GRU), Long Short-Term Memory (LSTM), or a large Feed Forward Neural Network.” ).
Regarding to claim 9, Carbune teaches the system according to claim 1, wherein the neural circuitry is further configured to: determine a set of current hardware-based functionalities and a set of current application-based functionalities in use by each embedded Al service of the plurality of Al embedded services (Carbune, [Par.0024], “For example, in FIG. lA, the recommendation engine may determine that user 110 will be boarding a flight in 30 minutes and will thereafter likely not have connection to the Internet. The recommendation engine may then generate recommendations for one or more apps, such as the e-book app, that have registered with the app manager. In the exemplary implementation illustrated in FIG. lA, the user device 120 may display a query message "WOULD YOU LIKE TO DOWNLOAD A NEW BOOK UNDER $15, 30 MINS BEFORE YOUR DEPARTURE?" The methods of generating recommendations are described in ;
and discover the first embedded Al service from the plurality of Al embedded services that requires a configuration setting for the new hardware-based functionality or the new application-based functionality based on the set of current hardware-based functionalities and the set of current application-based functionalities (Carbune, [Par.0049-0051], “In some implementations, the neural networks 223 may also predict a degree of phone usage by the user, along with type of usage to infer battery consumption. For example, using user activity log data that indicates similar user activities in the past, the neural networks 223 may predict that the user is likely to go for a run on weekday evenings and use GPS tracking for 20 minutes, or that the user is scheduled to go on a boat trip with friends where the user is likely not going to have good network connectivity, and will likely take photos or videos. The neural networks 223 may then infer the amount of battery consumption likely to occur at a particular time by determining the battery consumption for the same activities in the .
Regarding to claim 15, Carbune teaches the system according to claim 1, wherein the neural circuitry is further configured to validate the new hardware-based functionality or the new application-based functionality of the Al-enabled device by application of a self-diagnostic test scheme on the first functionality information and the second functionality information (Carbune, [Par.0051], “In some implementations, the neural networks 223 may predict user preferences such as cost preferences, type of data to be downloaded, network connection thresholds, battery thresholds, and in general any user setting. The user preferences may be derived by the neural networks 223 using training data from different data sources, including, for example, user activity log data. For example, if a user frequently downloads e-books, pays less than $15 for each book, and has refused to purchase e-books that cost more than $15, the neural network 223 may determine that the user has a preference of purchasing e-books that are under $15..” and [Par.0069], “Referring to FIG. 3, the system may register one or more apps for an advanced content retrieval service (310). As noted above, apps may subscribe to the advanced content retrieval . 
Regarding claim 16, Carbune teaches the system according to claim 15, wherein the neural circuitry is further configured to transmit the model response to the Al-enabled device, based on the validation of the new hardware-based functionality or the new application-based functionality (Carbune, [Par.0024], “For example, in FIG. lA, the recommendation engine may determine that user 110 will be boarding a flight in 30 minutes and will thereafter likely not have connection to the Internet. The recommendation engine may then generate recommendations for one or more apps, such as the e-book app, that have registered with the app manager. In the exemplary implementation illustrated in FIG. lA, the user device 120 may display a .
Regarding claim 17, Carbune teaches the system according to claim 16, wherein the application of the self-diagnostic test scheme on the first functionality information and the second functionality information corresponds to the validation of presence of the new hardware-based functionality or the new application-based functionality of the Al-enabled device (Carbune, [Par.0051], “In some implementations, the neural networks 223 may predict user preferences such as cost preferences, type of data to be downloaded, network connection thresholds, battery thresholds, and in general any user setting. The user preferences may be derived by the neural networks 223 using training data from different data sources, including, for example, user activity log data. For example, if a user frequently downloads e-books, pays less than $15 for each book, and has refused to purchase e-books that cost more than $15, the neural network 223 may determine that the user has a preference of purchasing e-books that are under $15..”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Carbune et al. (Pub. No. US20190095786– hereinafter, Carbune) further in view of Verma et al. (Pub. No. US20180253954– hereinafter, Verma).
Regarding to claim 4, Carbune teaches the system according to claim 1, wherein the set of hardware-based functionalities of the Al-enabled device comprises an audio functionality, a video functionality (Carbune, [Par.0081, lines 4-12], “In some implementations, to identify content to be included in a prediction, the system may communicate with an app and determine then content that can be provided ,
a touch screen functionality (Carbune, [Par.0030, lines 6-9], “In some implementations, the display unit, input unit, and one or more sensors may be combined into a single integrated component such as a capacitive touch screen or resistive touch screen.”),
an input/output (I/O) functionality (Carbune, [Par.0099, lines 10-16], “The low-speed expan­sion port, which may include various communication ports (e.g., USB, Bluetooth, Ethernet, wireless Ethernet) may be coupled to one or more input/output devices, such as a keyboard, a pointing device, a scanner, or a networking device such as a switch or router, e.g., through a network adapter.”),
[…]
a speaker functionality, a microphone functionality (Carbune, [Par.0015-0016], “Device 450 may also communicate audibly using audio codec 460, which may receive spoken information from a user and convert it to usable digital information. Audio codec 460 may likewise generate audible sound for a user, such as through a speaker, e.g., in a handset of device 450. Such sound may include sound from voice telephone calls, may include recorded sound ( e.g., voice messages, music files, etc.) and may also include sound generated by applications operating on device 450… be connected to or implemented with a microphone or speaker.”),
 a gesture input functionality, and a High Definition Multimedia Interface (HDMI) functionality.
On the other hand, Verma teaches a gesture input functionality,  and a High Definition Multimedia Interface (HDMI) functionality (Verma, [Par.0013], “The intelligent digital client assistant of the invention has plurality of built in function with at least a digital camera, and a HDMI connector for video conference and TV programming view, a wireless and IR port with universal remote controller functions to control set top units and TV controls, a gesture controller, and Ethernet, Wi-Fi and Bluetooth units, and, a barometric atmosphere pressure sensor, a temperature and a humidity sensor.” ).
Carbune and Verma are analogous in arts because they have the same filed of endeavor of generating a plurality of AI service on the AI enabled device.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Carbune’s method, further in view of Verma by having a gesture input functionality, and a High Definition Multimedia Interface (HDMI) functionality. The modification would have been obvious because one of the ordinary skills in art would be motivated to monitor the patient’s or client’s activities to help patient or client a way from a dangerous situation.  (Verma, [Par.0013], “The intelligent digital camera of this invention allows monitoring of a patient or client activities without wearing any body wearable devices. The device with its AI based algorithms allows monitoring of a patient's or client's activities for vicinity to hazards like fire, lakes, canals, heat sources like stoves, and the device generates alerts to prevent clients from harms The camera of this invention has built in AI based 
Regarding to claim 5, Carbune teaches […] a media storage functionality (Carbune, [Par.0104, lines 1-5], “The cloud system or one or more networks may also include one or more databases, which may include a media storage database, a media provision database, a cloud database, or a database managed by a database management system (DBMS).”), 
an Audio/Video (ANV) codec functionality (Carbune, [Par.0015-0016], “Device 450 may also communicate audibly using audio codec 460, which may receive spoken information from a user and convert it to usable digital information. Audio codec 460 may likewise generate audible sound for a user, such as through a speaker, e.g., in a handset of device 450. Such sound may include sound from voice telephone calls, may include recorded sound ( e.g., voice messages, music files, etc.) and may also include sound generated by applications operating on device 450… be connected to or implemented with a microphone or speaker…”), 
and a local cloud caching functionality (Carbune, [Par.0093], “The content may be downloaded from any suitable data source such as a server, database, or .
However, Carbune does not teach the system according to claim 1, wherein the set of application-based functionalities of the Al-enabled device comprises a media streaming functionality, 
On the other hand, Verma teaches the system according to claim 1, wherein the set of application-based functionalities of the Al-enabled device comprises a media streaming functionality (Verma, [Par.0012], “The invention has a compact intelligent digital camera with multiplicity of functions with at AI based functions built in it. The camera has at least one digital CMOS camera with night vision and zoom lens capability to continuously monitor a client with built in AI algorithms to detect face, movement, emotion, movement of a client, and pre stored scene analysis for hazards to inform web server with the alert on these aspects. It has multiple MEMS microphones with digital signal processor with algorithms for beam forming and speaker independent keyword recognition such as fire, help, hurt, to intimate web server with alerts, and multiple smart speakers to speak with the client, wifi module to connect with the broadband router and a Bluetooth module to connect to other Bluetooth enabled devices. The camera has a built in barometric atmospheric pressure, humidity and temperature sensor to detect clients movement, room temperature and humidity to further enhance detection of flooding and fire, and built in SD card slot for storage, and a wi-fi unit for the camera to communicate with the web server, and USB port to load scenes and retrieve video streams locally.”), 

Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Carbune’s method, further in view of Verma by having the set of application-based functionalities of the Al-enabled device comprises a media streaming functionality. The modification would have been obvious because one of the ordinary skills in art would be motivated to monitor the patient’s or client’s activities to help patient or client a way from a dangerous situation, (Verma, [Par.0013], “The intelligent digital camera of this invention allows monitoring of a patient or client activities without wearing any body wearable devices. The device with its AI based algorithms allows monitoring of a patient's or client's activities for vicinity to hazards like fire, lakes, canals, heat sources like stoves, and the device generates alerts to prevent clients from harms The camera of this invention has built in AI based algorithms to monitor clients movements, recognize face and age, identify positions like sitting, lying, and falls which assists in analyzing client's behavior and routine patterns to create customize program for the client. The camera in the invention with its pre stored scenes of food samples, can analyze client's eating habits to check for nutritional intake and client's food taste. The camera of the invention with its barometric sensor can be used to monitor clients eating habits and time of day food intake to understand client's habits. The camera mounted in the bathroom allows respective caregiver to understand client's hygiene habits and reflect on the client's mental and physical alertness.”).
Regarding to claim 10, Carbune as modified in view of Verma teaches the system according to claim 1, further comprises a set of secondary devices in a vicinity of the Al-enabled device, wherein each secondary device of the set of secondary devices comprises a set of embedded Al services (Verma, [Par.0015, “The digital client assistant of this system provides client with all the entertainment services with the assistance of web-server of the invention using keyword recognition algorithms built in the device. It can also control all smart home devices and allows client access to other e-commerce and services websites like Amazon, Google and Apple with its beam forming speaker independent keywords recognition algorithm. The digital client assistant and the web server of the invention is used to provide client with all managed care services needed by the client, and these services are customized on the need bases, and preference based on the caregiver and family.” Examiner’s note, the digital client assistant with AI algorithms is built in can control all the smart home device, wherein the smart home devices are considered as a set of secondary devices.).
Carbune and Verma are analogous in arts because they have the same filed of endeavor of generating a plurality of AI service on the AI enabled device.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Carbune’s method, further in view of Verma by having set of secondary devices in a vicinity of the Al-enabled device, wherein each secondary device of the set of secondary devices comprises a set of embedded Al services. The modification would have been obvious because one of the ordinary skills in art would be motivated to monitor the 
Regarding to claim 11, Carbune as modified in view of Verma teaches the system according to claim 10, further comprising control circuitry in the Al-enabled device, wherein the control circuitry is configured to generate a local network between the Al-enabled device and the set of secondary devices, and wherein the generated local network is at least one of a wireless home network, a wireless local area network, or a wireless ad hoc network (Verma, [Par.0029, lines 1-16], “The intelligent digital client Assistant (iDCA), (104) allows a client to interact with web-server (140) using voice commands. The iDCA (104) is connected to the web-server (104) with an Ethernet port connected to a router (103). It has also wi-fi and .
Carbune and Verma are analogous in arts because they have the same filed of endeavor of generating a plurality of AI service on the AI enabled device.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Carbune’s method, further in view of Verma by generating a local network between the Al-enabled device and the set of secondary devices, and wherein the generated local network is at least one of a wireless home network, a wireless local area network, or a wireless ad hoc network. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve to provide care services needed by a client (Verma, [Par.0015], “The digital client assistant of this system provides client 
Regarding to claim 12, Carbune teaches the system according to claim 11, wherein the neural circuitry is further configured to: generate a first model response that indicates availability of the local network; and update the plurality of embedded Al services on the Al-enabled device with the first model response that indicates the availability of the local network (Carbune, [Par.0066, lines 6-15], “the user device 220 may automatically initiate execution of a recommendation and will display a notification through the AIR interface indicating that the user device 220 is about to execute an operation according to a recommended action. For example, the user device 220 may display a message to the user through the AIR interface indicating that the user device 220 will begin downloading an e-book for under $15 in a few minutes or at a particular time, e.g., 30 minutes before departure.” Examiner’s note, based on the predicted location, the recommendation will display a notification to the user device to download the e book 30 minutes before flight departure time when the internet connection is available. Generating the book downloading on the e-book app is considered as the updated embedded AI services. However, the claim recites the .
Regarding to claim 13, Carbune as modified in view of Verma teaches the system according to claim 12, wherein the control circuitry is further configured to share the model response with one or more of the plurality of secondary devices, via the local network (Verma, [Par.0030 -0031], “The web-server (140) in the invention provides all the client alert management functions to the caregiver, and client's family using client's caregiver applications running on the smartphone, (170)(180). It also handles all the applications running on the Laptop/tablet/smartphone of all of client Assistant operators (142), (150)… If a client with severe dementia, Alzheimer or Autism walks away from home without caregiver's knowledge, and Web-server (140) gets an immediate alert from the intelligent camera. The client Assistant operator (142) immediately uses a Drone (108) to monitor the client movement with the assistance of Drone Pilot Operator (160). Drone has built in face recognition, and it can follow the client in a selfie mode or track mode, and it streams video as well as GPS location information of the client to the drone pilot operator (160). Once the police reach to assist the client, the drone operator can command the drone to return to home station. The drone (108) provides another missing link to provide security and care to the clients, and peace of mind to client's family and caregivers. The web-server (140) Drone Manager allows the Drone Operator (160) to control the remote controller (101) of client Drone (108). [0031] The caregiver Apps (180) allows the caregiver to send any alerts to the server assistance operator (142) regarding the client managed care. It can have a .
Carbune and Verma are analogous in arts because they have the same filed of endeavor of generating a plurality of AI service on the AI enabled device.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Carbune’s method, further in view of Verma by sharing the model response with one or more of the plurality of secondary devices, via the local network. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve to provide care services needed by a client (Verma, [Par.0015], “The digital client assistant of this system provides client with all the entertainment services with the assistance of web-server of the invention using keyword recognition algorithms built in the device. It can also control all smart home devices and allows client access to other e-commerce and services websites like Amazon, Google and Apple with its beam forming speaker independent keywords recognition algorithm. The digital client assistant and the web server of the invention is used to provide client with all managed care services needed by the client, and these services are customized on the need bases, and preference based on the caregiver and family.”).
Regarding to claim 14, Carbune teaches the system according to claim 13, wherein the neural circuitry is further configured to reconfigure, via an application programming interface (API) (Carbune, [Par.0038], “In these implementations, the app manager 224 may remain in a listening mode, receive registration requests from one or more apps, and provide an advanced content retrieval API upon registering apps that the app manager 224 receives requests from.”) , 
However, Carbune does not teach the set of embedded Al services on one or more of the set of secondary devices, based on the shared model response.
On the other hand, Verma teaches the set of embedded Al services on one or more of the set of secondary devices, based on the shared model response (Verma, [Par.0031], “The caregiver Apps (180) allows the caregiver to send any alerts to the server assistance operator (142) regarding the client managed care. It can have a video/voice conference with the client's family, and system's assistance operator (142). The system Assistance Operator (142) will schedule all the services for the client. It manages all client related services such as medical schedule, food and nutrition intake and resupplies, household care & supplies, etc. Family/ client App (170)(180) on the smartphone allows able clients to use the system services, video conference with family, online services etc.”).
Carbune and Verma are analogous in arts because they have the same filed of endeavor of generating a plurality of AI service on the AI enabled device.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Carbune’s method, further in view of Verma by having the set of embedded Al services .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is provide below.
Kline et al. (Pub. No. US 2020/0152187 -hereinafter, Kline) teaches the AI voice respond system is able to reply the voice command from a user unknown to another AI voice system. 
Beecham et al. (Pub. No. US2019/0176987 –hereinafter, Beecham) teaches Ai enabled computer system able to predict a possible wildfire from plurality sensors in community such as stationary and mobile by generating AI techniques dispatches drones with fire suppression technology to location where wildfire activity is present.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.T./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128